Exhibit 10.3 TWO RIVER COMMUNITY BANK Supplemental Executive Retirement Agreements THIRD AMENDMENT TO THE TWO RIVER COMMUNITY BANK SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT DATED JANUARY 1, 2005 FOR WILLIAM D. MOSS THIS THIRD AMENDMENT is adopted on and as of this 19th day of January, 2012 by and between Two River Community Bank (the “Bank”), a New Jersey chartered bank the principal address of which is 1250 Highway 35 South, 07748 Middletown, New Jersey, and William D. Moss (the “Executive”). The undersigned, in consideration of their respective promises and undertakings, which are acknowledged to be adequate, hereby amend the Two River Community Bank Supplemental Executive Retirement Agreement as follows: Section 2.1.1 is amended by deleting “Fifty Thousand Dollars ($50,000)” and inserting in its stead “One Hundred Thousand Dollars ($100,000)”. Schedule A shall be deleted in its entirety and replaced by the Schedule A attached hereto. IN WITNESS WHEREOF, the Bank and the Executive, intending to be legally bound, hereby execute and deliver this Third Amendment. EXECUTIVE: TWO RIVER COMMUNITY BANK /s/ William D. Moss By /s/ Nicole Nielsen William D. Moss Nicole Nielsen Title Vice President H.R. Manager 1 Supplemental Executive Retirement Plan Plan Year Reporting Schedule A William Moss Birth Date: 5/2/1957 Normal Retirement: 5/2/2022, Age 65 Early Termination Disability Change in Control Pre-retire. Death Benefit Annual Benefit2 Annual Benefit2 Annual Benefit2 Amount Payable at Amount Payable at Amount Payable at Lump Sum Separation from Service Normal Retirement Age Separation from Service Benefit Based On Based On Based On Based On Values Age Account Value Account Value Account Value Account Value Nov 2011 1 54 Dec 2011 54 Dec 2012 55 Dec 2013 56 Dec 2014 57 Dec 2015 58 Dec 2016 59 Dec 2017 60 Dec 2018 61 Dec 2019 62 Dec 2020 63 Dec 2021 64 May 2022 65 1The first line reflects just the initial values as of November 1, 2011. 2The annual benefit amount will be distributed in 12 equal monthly payments for a total of 180 monthly payments. *IF THERE ISA CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND THE AGREEMENT, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL PREVAIL.IF A TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT TO DETERMINE THE ACTUAL BENFIT AMOUNT BASED ON THE DATE OF THE EVENT.
